Citation Nr: 1101258	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2010) for bilateral vision loss related 
to a surgery contracted by the Department of Veterans Affairs 
(VA) and performed on May 21, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to 
September 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the Oakland, 
California Regional Office (RO) of VA which denied the Veteran's 
claim for entitlement to compensation under 38 U.S.C.A. § 1151 
for bilateral vision loss related to a surgery contracted by VA 
and performed in May 1999.

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) at a RO (videoconference) hearing in August 2005.  A 
hearing transcript has been associated with the claims file.

This matter was remanded for additional development in April 
2006.  The Board sought an opinion from the Veterans Health 
Administration (VHA) in August 2010.

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the issuance of the October 2008 
statement of the case (SOC).  The Veteran's representative waived 
RO consideration of this evidence in its February 2010 Informal 
Hearing Presentation.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran underwent argon laser eye surgery performed by a 
VA physician on May 21, 1999 at a private facility; VA had 
arranged for this surgery to be performed at a private facility 
as VA did not have the proper equipment to conduct the procedure. 

2.  The May 21, 1999 eye surgery did not result in any additional 
bilateral vision loss.

CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 
1151 for bilateral vision loss have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.358, 3.361, 3.800, 
17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Veteran was provided with VCAA notice in a February 2004 
letter.  This letter informed him of the evidence required to 
substantiate his claim for compensation under 38 U.S.C.A. § 1151.  
This letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance VA 
could provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant to 
his claim.  This letter was provided after the initial 
adjudication of the Veteran's claim.

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  See Pelegrini, supra.  The 
timing deficiency was cured by readjudication of the claim in an 
April 2004 SOC after the notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, his VA 
treatment records and various private treatment records have been 
obtained.  Several VA eye examinations have been conducted and a 
sufficient VHA retina opinion has been obtained.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2005 
hearing, the undersigned inquired where the Veteran underwent his 
May 1999 surgery and clarified his argument regarding purported 
errors VA had made in adjudicating his claim.  The Veteran was 
offered an opportunity to ask the undersigned questions regarding 
his claim.  The Board therefore concludes that it has fulfilled 
its duty under Bryant.

In its April 2006 remand, the Board instructed the AOJ to obtain 
specific VA treatment records as well as records related to the 
Veteran's May 1999 surgery.  A VA examination was then to be 
conducted to determine whether the Veteran's May 1999 eye surgery 
caused additional disability.  Such treatment records are located 
in the claims file and VA examinations were conducted in May 2009 
and in November 2009.

In addition, the Board requested that a VHA opinion from a 
rentinologist be obtained in August 2010 to determine whether the 
Veteran's May 1999 eye surgery caused additional disability.  
Such an opinion was obtained in September 2010.  The Board 
therefore concludes that there has been substantial compliance 
with the terms of the previous remands.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of his claim.

38 U.S.C.A. § 1151 Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151 the additional disability must be the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault, or an event not 
reasonably foreseeable.  Id.

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under  38 C.F.R. § 17.32(b), 
as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided. In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Factual Background

The Veteran contends that his May 1999 surgery caused his vision 
loss to worsen, rendering him legally blind and unable to drive.  
He also appears to contend that the surgery which was performed 
was not authorized by him.

Dynamic visual acuity was measured to be 20/50 and 20/50+1 in a 
May 17, 1999 VA treatment note.  The Veteran reported 
experiencing flashes in both eyes since that morning.

A May 17, 1999 VA treatment note from Dr. J. R. noted that the 
Veteran's externa, extraocular muscle function testing, conjugate 
and pupils were normal.  His corneas were clear bilaterally, his 
irides were normal bilaterally and his lenses were clear 
bilaterally.  There was no cupping bilaterally and the macular 
were normal bilaterally.  The periphery showed lattice 
degeneration bilaterally but was worse in the left nasal 
periphery.  Examination of the right eye revealed a split in the 
internal limiting membrane at two o'clock and five o'clock with 
"frank retinal atrophy peripheral to demarcation line" 
exceeding from five o'clock to eight o'clock.  Examination of the 
left eye showed the same type of split retinal lesions at the 
one, five and six o'clock hours with lattice degeneration 
extending nasally from seven o'clock to 10 o'clock.  Following 
this examination, a diagnosis of multiple areas of retinal splits 
with chorio-retinal lesion in the right eye inferiorly was made.  
The provider recommended that argon laser to the areas of split 
retina bilaterally be performed.

A May 21, 1999 treatment summary indicated that the Veteran 
underwent argon laser surgery to the peripheral retinal tears 
bilaterally.  For the right eye, 100 shots at 0.27 watts of power 
were applied to the two o'clock and four o'clock positions for 
0.2 seconds.  For the left eye, 53 shots at 0.22 watts of power 
were applied to the two o'clock and five o'clock for 0.2 seconds.  
He was prescribed medicine and instructed to use it four times 
per day for one week.  A diagnosis of bilateral retinal breaks in 
the periphery was made.

The Veteran's right eye visual acuity was 20/80 and left eye 
visual acuity was 20/40 in a July 1999 VA treatment note.  A May 
2000 VA treatment note found his right eye visual acuity to be 
20/100 and left eye visual acuity to be 20/50.

An August 2000 opinion from Dr. G. M., the Veteran's treating 
optometrist, noted that the Veteran was legally blind in his 
right eye with visual acuity of 20/200 and that he had impaired 
vision in his left eye with visual acuity of 20/70.  His reduced 
vision was the result of diabetes, retinal holes and retinal 
detachments.  He was also being followed for possible glaucoma.

The Veteran reported that his vision had turned white with black 
borders on two occasions within the past week in a September 2000 
VA optometry treatment note.  Flashes, doubles, headaches or 
migraines associated with these episodes were denied.  He 
reported suffering from an ear and sinus infection for the past 
week or two.  Right eye visual acuity was 20/100-1 and left eye 
visual acuity was 20/100+1.  An assessment of temporary loss of 
vision secondary to a sinus infection was made.

Complaints of a visual "white out" and the loss of vision 
secondary to a sinus infection were noted in a December 2000 VA 
optometry treatment note.  The Veteran's right eye visual acuity 
was 20/400 and left eye visual acuity was 20/300.

A February 2001 VA optometry treatment note found right eye 
visual acuity to be 20/400 and left eye visual acuity to be 
20/200.  A September 2001 VA optometry treatment note found his 
right eye visual acuity to be 15/400 and his left eye visual 
acuity to be 15/225.

A November 2001 VA optometry treatment note indicated that the 
Veteran's right eye visual acuity was 20/200 and that his left 
eye visual acuity was 20/100+1.

The Veteran reported that he had suffered from poor vision in 
both of his eyes for several years and that he did not recall the 
precise time when his vision began to decline in a June 2002 
private eye examination.  It was unclear whether the Veteran had 
good vision as a child and he had sustained six head traumas 
during his lifetime.  Potential acuity meter revealed 20/80 push 
in the right eye and 20/100 push in the left eye.  Slit lamp 
examination revealed the conjunctiva, cornea, anterior chamber 
and iris to be normal in both eyes.  There were 2 to 3+ nuclear 
cataracts in both eyes.  Following the examination, the examiner 
opined that the Veteran's poor vision was due to several 
different causes, including bilateral cataracts, bilateral high 
myopia with minification, prior multiple head traumas resulting 
in possible cortical vision loss, ocular hypertension and a 
possible component of functional visual loss (i.e. non-
physiologic vision loss).  Retinal problems of an unknown 
etiology were also listed as a cause of the Veteran's poor 
vision.

Right eye visual acuity was noted to be 5/225 and left eye visual 
acuity was 20/300 in a February 2002 VA treatment note.

A June 2003 private ophthalmology treatment summary noted the 
Veteran's complaints of irregular vision after auto accidents in 
1993 and 1997.  He had suffered from local detachments, local 
tears and progressive central vision loss over the past four 
years or so.  Specific difficulties with night vision, tunnel 
vision or scotomas were denied.  Examination showed acuity to be 
count fingers at three to four feet in each eye.  Intraocular 
pressures were normal and the anterior segment was unremarkable 
except for surprisingly dense (3 to 4+) nuclear sclerotic 
cataracts in both eyes.  Fundus examination showed peripheral 
scans by a laser treatment superiorly and inferiorly in both 
eyes.  Vessels appeared perhaps slightly narrowed but not at a 
dystrophic level.  Both maculae were quite flat and dull with 
almost no foveal demarcation but also with no specific areas of 
retinal pigment epithelial (RPE) loss or hyperpigmentation.  The 
electroretinography (ERG) was abnormal with some modest loss of 
signal involving both rods and cones and strikingly delayed core 
signals.

The June 2003 private examiner opined that it "was not obvious 
how to correlate all of these findings."  His ERG abnormality 
and mild cone loss could suggest a mild late onset cone or cone-
rod dystrophy and could certainly account for some vision loss, 
although count fingers would be unlikely in the absence of 
physical maculopathy.  They were unable to obtain a multifocal 
ERG due to the Veteran's fixation difficulties and functional 
impairment must be considered if his acuity was not as severe as 
reported.  The examiner saw no relationship between the Veteran's 
mild visual complaints after his accidents and his present visual 
acuity or ERG findings.

A June 2003 VA ophthalmology treatment note indicated that the 
Veteran had maturing cataracts that will continue to get more 
dense and be more difficult to remove than if they had been 
addressed earlier in their development.  Right eye visual acuity 
was 20/400.

The Veteran reported that he was born premature and that he was 
not sure whether he ever had normal vision in a July 2003 private 
neuro-ophthalmology consultation.  He had experienced a gradual 
loss of visual acuity and his current vision was fairly 
compromised as he was unable to perform many normal functions 
such as driving and had great difficulty reading.  His current 
corrected visual acuity was 20/400 bilaterally.  Physical 
examination revealed that his pupils were equal and reactive to 
light and that extraocular motility was full.  He was able to 
identify all the Ishihara plates correctly prior to eye dilation.  
While dilated, he had visual acuity of 20/200 in the right eye 
and 20/100 +1 in the left eye using the Mentor potential visual 
acuity meter.  Right eye visual acuity was 20/100 and left eye 
visual acuity was 20/300 using the Heine visual acuity meter.  
Slit lamp examination showed that his cornea was clear but that 
there were modest nuclear sclerotic cataracts present in both 
eyes with 2 to 3+ nuclear sclerosis.  Following this examination, 
the provider opined that only a modest amount of the Veteran's 
visual loss could be explained by his cataracts or elevated 
intraocular pressures.  A considerable portion of this vision 
loss was likely due to functional factors.

A July 2003 private neuro-ophthalmology opinion from Dr. T. C. 
indicated that the Veteran's vision loss was due primarily to 
functional factors.  Only a small amount of his visual loss could 
be explained by his modest cataracts and elevated intraocular 
pressures.

Complaints of vision difficulties were noted in an October 2003 
VA optometry treatment note.  Dynamic visual acuity was 10/160 in 
the left eye and 10/100 in the right eye.  

A second October 2003 VA optometry treatment note indicated that 
the Veteran had decreased vision secondary to senile cataracts.

During an August 2005 hearing, the Veteran testified that his May 
1999 eye surgery was conducted at a private hospital as the VA 
facility did not have the appropriate laser machine that was 
required to perform the surgery.  The surgery was conducted by a 
VA physician.  He experienced a great deal of pain and eye 
watering after the surgery.  He was now legally blind and had 
severe eye pain.  He was no longer able to drive.  He noticed 
almost an immediate decrease in his vision after the May 1999 eye 
surgery.

The Veteran complained of poor vision, severe glare and light 
sensitivity in both eyes in a May 2007 VA eye examination.  
Physical examination noted that the conjunctiva, cornea, anterior 
chamber and iris were normal in both eyes.  External examination 
was normal bilaterally.  There were 4+ nuclear sclerotic 
cataracts present bilaterally and confrontation visual fields 
were full to counting fingers in both eyes.  Best-corrected 
vision was 20/400 bilaterally.  There was blurry vision in the 
retina due to severe cataracts bilaterally.  Despite the limited 
view, it appeared that the optic nerve, macula, vessels and 
periphery were normal.  Impressions of severe cataracts, high 
myopia, presbyopia and glaucoma in each eye were made following 
this examination. 

The Veteran complained of bilateral eye soreness and redness in 
an April 2009 VA eye examination.  The soreness was described as 
"3-10/10" in severity depending on the day, that it lasted for 
two to three days and there was tenderness along the nasal and 
lateral aspects of both eyes.  He was incapacitated from three 
days to one week between one and three times per month since his 
May 1999 surgery.  His vision was blurry bilaterally, objects 
appeared to be shadows and he must come very close before objects 
become recognizable shapes.  Right eye corrected vision was 
20/400 and left eye corrected vision was "CF at two feet"  
Extraocular muscle function testing revealed smooth and full eyes 
bilaterally and external examination was unremarkable.  Diagnoses 
of unqualified vision loss, ocular hypertension, high myopia, 
astigmatism and presbyopia, all bilateral, were made following 
this examination and a review of the Veteran's claims file.

The Veteran was prescribed Travatan for his glaucoma in an April 
2009 VA treatment note.

In a May 2009 VA eye examination, the Veteran reported that he 
was prescribed Travatan for his glaucoma and that his vision was 
"more-or-less" unchanged.  Periphery examination revealed a 
bilateral myopic appearance to the fundus.  A few right eye 
chorioretinal scars superior and inferior periphery at 12 o'clock 
and six o'clock and one small area of lattice degeneration 
nasally at three o'clock were noted.  Scattered areas of 
peripheral pigmented lattice degeneration at 360 degrees were 
noted in the left eye.  Following this examination, diagnoses of 
unqualified visual loss, visually significant cataracts, ocular 
hypertension, high myopia, astigmatism, presbyopia and peripheral 
lattice degeneration, all bilateral, were made.

A June 2009 VA ophthalmology examination noted that the Veteran 
had a complex ocular history with numerous ocular diagnoses.  
These diagnoses included retinopathy of prematurity, bilateral 
high myopia, bilateral amblyopia, bilateral choroidal neovascular 
membrane, bilateral neovascularization of the maculas, left eye 
epiretinal membrane, bilateral retinal detachments and status-
post laser therapy, bilateral lattice degeneration, bilateral 
white without pressure, bilateral ocular hypertension and 
bilateral dense cataracts.  The Veteran's last examination in May 
2009 revealed very poor visual acuities and that he was legally 
blind in both eyes.  The examiner could not locate the May 1999 
operative report and therefore was unable to offer further 
comment.

A November 2009 VA ophthalmology examiner, who was also the June 
2009 examiner, noted that it was very difficult for him to 
address whether the peripheral retinal procedures performed in 
May 1999 caused additional disability as he was not a retinal 
specialist.  Such treatments as those performed in May 1999 can 
provoke an inflammatory response and can possibly exacerbate the 
process of cataract formation, macular edema or epiretinal 
membrane formation leading to additional potential visual 
compromise.  The Veteran, however, was treated with a topical 
prenisolone forte four times per day for one week as a 
prophylactic measure against such an inflammatory response and 
its consequences.  This examiner recommended obtaining further 
input from a retinal specialist.

A September 2010 VHA opinion, offered by a retina specialist, 
noted that the Veteran had shown a complex eye history with 
diagnoses including bilateral cataracts, severe high myopia, 
ocular hypertension, retinopathy of prematurity and functional 
vision loss (i.e., non-physiologic vision loss, referenced in the 
September 2003 neuro-ophthalmology examination).  The Veteran was 
noted to have multiple retinal tears bilaterally on examination 
in May 1999 and subsequently underwent bilateral peripheral laser 
retinopexy.  In reviewing the eye examinations following this 
procedure, there was no indication that the Veteran's poor vision 
was a direct result of the laser procedure.  The examiner opined 
that it was not at least as likely as not (a 50 percent or 
greater probability) that the May 21, 1999 surgery caused 
additional disability, including vision loss.  This opinion was 
based upon a review of the Veteran's claims file.

In an undated statement, the Veteran reported that he was unable 
to see from either eye after his May 1999 surgery.  His eyes were 
not covered after the surgery and he did not receive assistance 
leaving the building.  He was in great pain for six months after 
the surgery.  His vision was so poor after the surgery that he 
was no longer able to drive.  He now sees mostly shadows.

Analysis

The evidence of record establishes that the Veteran underwent 
argon laser surgery that was performed by a VA physician in a 
private facility in May 1999.  Subsequent to this surgery, the 
Veteran's bilateral eye visual acuity worsened.

However, no competent medical evidence has been submitted 
suggesting that the performance of the May 1999 surgery resulted 
in the additional disability of bilateral vision loss or that any 
such additional disability was the proximate result of a lack of 
skill, carelessness, negligence or error judgments, or an 
unforeseen event in VA treatment.

Multiple providers have commented that the Veteran's ocular 
history was complex.  The August 2000 opinion from Dr. G. M. 
attributed the Veteran's bilateral vision difficulties to 
diabetes, retinal holes and retinal detachments.  A June 2000 
private opinion attributed multiple etiologies to the Veteran's 
vision difficulties, none of which were the May 1999 surgery.  A 
June 2003 private opinion noted that it was "not obvious" how 
to correlate the Veteran's history and clinical findings and 
suggested that his vision difficulties were caused by late onset 
or cone-rod dystrophy.  A June 2003 VA opinion attributed his 
vision difficulties to maturing cataracts while a July 2003 
private neuro-ophthalmology opinion attributed it to "functional 
factors."  Finally, a September 2010 VHA opinion found that the 
May 1999 laser procedure did not result in additional disability, 
including vision loss.

No competent medical opinion has suggested that there was any 
additional disability caused by the May 1999 surgery or that 
there was carelessness, negligence, lack of proper skill, error 
in judgment, or fault on the part of VA in performing the May 
1999 eye surgery.  In addition, there is no competent evidence 
showing that either VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider performing 
the May 1999 surgery.

The Veteran appears to argue that the May 1999 eye surgery was 
either performed without his consent or that the incorrect 
surgery was performed.  However, an Authorization For and Consent 
to Surgery or Special Diagnostic or Therapeutic Procedures form 
signed by the Veteran and dated on May 21, 1999 is of record.  
This document indicated that an argon laser procedure to the 
bilateral peripheral retinal tears was being performed and 
subsequent treatment notes confirm that this was the procedure 
which was performed.  There have been no allegations that the 
signature on this consent form was not that of the Veteran.  The 
Veteran's argument is therefore without merit.

As the weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b). Therefore, the claim for 
entitlement to compensation for bilateral vision loss under the 
provisions of 38 U.S.C.A. § 1151 is denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for bilateral vision loss related to a surgery contracted by 
VA and performed on May 21, 1999 is denied.


____________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


